                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

SHANE SANDOVAL,

               Plaintiff,

v.                                                     No. CV 18-30 MV/CG

MDC, et al.,

               Defendants.

                             ORDER ON PENDING MOTIONS

      THIS MATTER is before the Court on Plaintiff Shane Sandoval’s Motion for

Severance of Parties and Claims in Plaintiff’s Civil Complaint (the “Motion to Sever”),

(Doc. 24), filed March 7, 2019; Motion to Amend Original Complaint (the “Motion to

Amend”), (Doc. 25), filed March 7, 2019; and Motion to Vacate Referral of Magistrate

Judge and Brief in Support (the “Motion to Vacate Referral”), (Doc. 26), filed September

5, 2019. Having reviewed the Motions and the relevant law, the Court will GRANT

Plaintiff Shane Sandoval’s Motion for Severance of Parties and Claims in Plaintiff’s Civil

Complaint, (Doc. 24), and Motion to Amend Original Complaint, (Doc. 25), and DENY

Motion to Vacate Referral of Magistrate Judge and Brief in Support, (Doc. 26).

      I.       Motion to Sever Claims and Motion to Amend Original Complaint

      Plaintiff Sandoval filed his Motion to Sever Claims on March 7, 2019. (Doc. 24).

In his Motion to Sever, Plaintiff seeks to sever his claims against Defendant Kyle

Hartsock and BCSO from the claims against all other Defendants in this case on the

grounds that his claims against the BCSO Defendants arise out of different facts than

the claims against MDC and other Defendants joined in the case. Id. Plaintiff also filed

his Motion to Amend. In his Motion to Amend, Plaintiff seeks to assert amended claims
against Defendant Hartsock and add additional BCSO officers. (Doc. 25 at 1-4). Plaintiff

attaches a proposed Complaint setting out his claims against BCSO and the BCSO

officers. (Doc. 25 at 5-14).

       Under Fed. R. Civ. P. 21, the Court may, at any time, sever any claim against a

party. Federal Rule of Civil Procedure 20 permits a district court to join additional

defendants when the right to relief arises out of the same transaction, occurrence, or

series of transactions or occurrences. Fed. R. Civ. P. 20(a)(2)(A). Federal Rules 20 and

21 govern joinder and misjoinder of parties and claims.” Nasious v. City & Cnty. of

Denver, 415 F. App'x 877, 880 (10th Cir. 2011). Pursuant to Rule 20(a)(2), defendants

may be joined in one action if two requirements are met: 1) the plaintiff's right to relief

arises out of the same transaction or occurrence; and 2) the plaintiff's claims raise

common questions of law or fact.

       Misjoinder under Rule 21 occurs when there is no common question of law or

fact or when the events that give rise to the plaintiff’s claims against defendants do not

stem from the same transaction. Nasious, 415 F. App'x at 880 (citing DirecTV, Inc. v.

Leto, 467 F.3d 842, 844 (3d Cir. 2006)). To remedy misjoinder, any claims against

misjoined parties may be severed and proceeded with separately. Id. at 880–81. The

Court has broad discretion to sever parties or claims. German by German v. Fed. Home

Loan Mortgage Corp., 896 F.Supp. 1385, 1400 (S.D.N.Y. 1995).

       The Court find that the claims Plaintiff seeks to assert against BCSO and the

additional BCSO officers in his proposed Complaint arise out of the same transaction or

occurrence and raise common questions of law and fact as the claims asserted in the

original Complaint against Defendant Hartsack and BCSO. (Doc. 1 at 1); (Doc. 25 at 5-



                                              2
14). The Court therefore finds that it is in the interests of justice and efficiency under

Federal Rule of Civil Procedure 15 to grant Plaintiff’s Motion to Amend Original

Complaint.

        The Court also finds that Plaintiff’s claims against the BCSO Defendants do not

arise out of the same transaction as the claims against the MDC and other state

Defendants, and that the claims against the BSCO Defendants, including Defendant

Hartsack, should be severed and proceed separately. Nasious, 415 F. App'x at 880-81.

The Court will direct the Clerk to open a new prisoner civil rights case and file Plaintiff’s

Amended Complaint, (Doc. 25 at 5-14), as the opening pleading in the new proceeding.

All other claims asserted in the original Complaint, (Doc. 1), will proceed forward in this

case.

        II.    Motion to Vacate Referral of Magistrate Judge

        Next, Plaintiff asks the Court to vacate its reference of this civil case to a

magistrate judge under 28 U.S.C. § 636(c)(4). (Doc. 26). Plaintiff argues that he was not

given the opportunity to consent to referral of the case to a magistrate judge as required

by 28 U.S.C. § 636(c)(1). Plaintiff misunderstands the nature of the Order of Reference

entered in this case. The Order of Reference was entered under 28 U.S.C. § 636(b)(1),

which permits the district judge to designate a magistrate judge to hear and determine

pretrial matters, conduct hearings, and make proposed findings. Unlike a Section

636(c)(1) reference, Section 636(b)(1) does not authorize a magistrate judge to conduct

any trial and does not require consent of the plaintiff. Section 636(c)(4) has no

application to the Order of Reference in this case, and the Court will therefore deny

Plaintiff’s Motion to Vacate Referral under § 636(c)(4).



                                               3
        IT IS THEREFORE ORDERED:

        1. Plaintiff Shane Sandoval’s Motion for Severance of Parties and Claims in

Plaintiff’s Civil Complaint, (Doc. 24) is GRANTED;

        2. Plaintiff Sandoval’s Motion to Amend Original Complaint, (Doc. 25), is

GRANTED;

        3. All claims against BCSO, Defendant Kyle Hartsack, and all other BCSO

officers are severed and will proceed in a separate action;

        4. The Clerk is DIRECTED to open a new prisoner civil rights proceeding and to

file Plaintiff’s Amended Complaint, (Doc. 25 at 5-14), as the opening pleading in the new

case;

        5. All claims asserted against all other Defendants in the original Complaint,

(Doc. 1), will proceed forward in this case; and

        6. Plaintiff Sandoval’s Motion to Vacate Referral of Magistrate Judge and Brief in

Support, (Doc. 26), is DENIED.

        IT IS SO ORDERED.



                                   _________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                             4
